DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The election of Group I (Figs. 1.1-1.3) without traverse, received February 27, 2020, is acknowledged and has been entered. Accordingly, Group II (Figs. 1.2), is withdrawn from further consideration by the examiner (37 CFR 1.142(b)), as being for a nonelected design.

Certified Copy of Foreign Priority Document Not Filed
Acknowledgment is made of applicant’s claim for foreign priority based on an application filed in the European Patent Office on April 25, 2018.  It is noted, however, that applicant has not filed a certified copy of the EM005248382-0003 application as required by 37 CFR 1.55.  
In the case of a design application, the certified copy must be filed during the pendency of the application, unless filed with a petition under 37 CFR 1.55(g) together with the fee set forth in 37 CFR 1.17(g), that includes a showing of good and sufficient cause for the delay in filing the certified copy of the foreign application.  If the certified copy of the foreign application is filed after the date the issue fee is paid, the patent will not include the priority claim unless corrected by a certificate of correction under 35 U.S.C. 255 and 37 CFR 1.323.	

Specification
The specification should be amended to provide descriptions for the figures for each view indicating which view is taken from (i.e. front, back, top, bottom, right side; elevation, plan, 
--Figure 1.1 is a perspective view of a COLUMN PROTECTOR;
Figure 1.2 is an exploded perspective view thereof; and
Figure 1.3 is another perspective view thereof.--

Claim Rejection:  35 U.S.C § 112 (a) and (b)
The claim is rejected under 35 U.S.C. § 112 (a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The drawings are considered indefinite and nonenabling because Figure 1.1 is not consistent with Figures 1.2 and 1.3, as Figure 1.1 shows the claim to be with wire lines in gray scale, and Figures 1.2 and 1.2 show the claim to be in black ink line drawings without any gray scale.  In order to overcome this portion of the rejection, it is recommended that applicant either show Figure 1.1 to be in line drawings (so that it is consistent with what is shown in Figures 1.2 and 1.3) or show Figures 1.2 and 1.3 to be in wire line drawings and in gray scale (so that it is consistent with what is shown in Figure 1.1). 
Additionally, the claimed design is considered indefinite and nonebaling because the lines are blurry and do not permit accurate reproduction, particularly in Figures 1.2 and 1.3.  The drawings must be of sufficient quality so that all details in the drawings are reproducible in the printed patent (37 CFR 1.84 (b)(1)).  In order to overcome this portion of the rejection, it is 
Additionally, the claimed design is considered indefinite and nonenabling because there is no written description of what the broken lines shown in the drawings represent.  The two most common uses of broken lines are to disclose the environment related to the claimed design and to define the bounds of the claim. Structure that is not part of the claimed design, but is considered necessary to show the environment in which the design is associated, may be represented in the drawing by broken lines. This includes any portion of an article in which the design is embodied, or applied to, that is not considered part of the claimed design. See In re Zahn, 617 F.2d 261, 204 USPQ 988 (CCPA 1980). Unclaimed subject matter may be shown in broken lines for the purpose of illustrating the environment in which the article embodying the design is used. Unclaimed subject matter must be described as forming no part of the claimed design or of a specified embodiment thereof (MPEP 1503.02, subsection III).  In order to overcome this portion of the rejection, it is recommended that applicant insert a broken lines statement, directly preceding the claim, that reads “The broken lines shown in Figures 1.2 and 1.3 illustrate environment and form no part of the claimed design.”
In order to overcome this rejection, it is suggested that the design be shown clearly and consistently throughout the views.  If some parts cannot be clarified without creating a new appearance, applicant may wish to remove those parts from the claim by converting them to broken lines.  However, any amendment must not introduce new matter and must meet the written description requirement of 35 USC 112(a).  That is, it must be apparent that applicant was in possession of the amended design at the time of filing.  This pertains to the addition or removal of parts of the design, as well as the conversion of solid lines to broken lines and vice 
The claimed design is patentable over the references cited.

Conclusion
The claimed design is rejected under 35 U.S.C. § 112 (a) and (b), as set forth above.
The references not relied upon are cited as cumulative prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMANTHA Q LAWRENCE whose telephone number is (571)270-0208.  The examiner can normally be reached on Monday to Friday from 9:00 A.M. to 5:30 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey Asch, can be reached on (571)272-2632.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	
/SAMANTHA Q LAWRENCE/Examiner, Art Unit 2921